Citation Nr: 1533947	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  What evaluation is warranted for bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs from March 1, 2009?

2.  Entitlement to a disability rating in excess of 10 percent for a bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs since May 14, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 2009.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was certified to the Board by the Houston, Texas RO.

At the time of the May 2009 rating decision, bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs was evaluated as two separate disabilities and assigned noncompensable evaluations.  In a January 2011 decision, the RO combined the issues into one disability and increased the rating to 10 percent, effective March 1, 2009.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

The issue of entitlement to a disability rating in excess of 10 percent for a bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs, beginning May 14, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to May 14, 2015, the Veteran's bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs was not manifested by a marked deformity (pronation, abduction, etc.), with characteristic callosities. 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs, prior to May 14, 2015, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony at a May 2015 Video Conference hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Analysis 

The Veteran's bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs is currently rated as 10 percent disabling under Diagnostic Code 5276.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5276 (for pes planus), a 10 percent rating is warranted for moderate bilateral or unilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  38 C.F.R. § 4.71a.

At a December 2008 VA examination, the Veteran reported that bilateral plantar fasciitis caused symptoms of pain on the bottom of his feet six times a month, lasting four days.  The appellant stated that pain was caused with physical activity and stress, but was relieved by rest and medication.  He reported pain and swelling while at rest, with no weakness, stiffness or fatigue.  He reported pain when standing or walking, as well as weakness, stiffness and swelling.  He denied symptoms of fatigue, as well as any history of hospitalization or surgery for this disorder.  He reported treating his feet with medication and motion control shoes.  Functional limitations were reported as limited prolonged running and weight bearing activities.  Upon examination, the Veteran's feet exhibited bilateral pes planus with hallux valgus.  Palpation of the plantar surface of each foot showed slight tenderness.  Significantly, there was no objective evidence of painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness or instability.  The weight bearing and non-weight bearing examination of the Achilles tendon revealed normal alignment bilaterally.  Neither foot showed signs of forefoot/midfoot mal-alignment, deformity, hammer toes, Morton's metatarsalgia, hallux rigidus or pes cavus.  The examiner found that the Veteran did not have any limitations with standing or walking.  He reported needing shoe inserts but they reportedly did not alleviate his symptoms or pain.  He did not require orthopedic shoes, corrective shoes, arch supports, foot supports or built-up of the shoes.  X-rays of the right foot revealed mild metatarsus adductus, hallux valgus and bunion deformities, plantar spur and great toe degenerative joint disease.  X-rays of the left foot revealed degenerative joint disease, hallux valgus, metatarsus adductus and moderate plantar spur.

In his March 2010 substantive appeal to the Board, the Veteran alleged worsening symptoms.  He described increasing pain that prevented him from walking up stairs and pain that was present when his feet were elevated.  He also reported no relief from medication.  

At a May 2010 VA examination, the Veteran exhibited mild pes planus bilaterally with no pain on manipulation of either foot.  His tendon Achilles alignment was normal bilaterally, on weight bearing and non-weight bearing.  There was tenderness and painful motion at the level of the first metatarsal phalangeal joint, but no edema, weakness or instability.  Walking, standing and distance tolerance were mildly limited in the right foot.  The examiner noted there was no need for assistive devices.   The examiner opined that the appellant's report of pain was out of proportion to actual hard physical findings.

The Board notes there were additional treatment notes pertaining to the Veteran's separately service-connected hallux valgus and bunion deformities with degenerative joint disease of the right and left foot, however since that disorder is not currently on appeal, they were not discussed.  Furthermore, the Board acknowledges the Veteran was fitted for orthotics in January 2011.  At the time his pes planus was still described as mild.  See January 2011 VA treatment note.

After reviewing the evidence of record, the Board finds that entitlement to an evaluation in excess of 10 percent is not warranted prior to May 14, 2015, because the evidence preponderates against finding symptoms of moderate pes planus.  Rather, throughout the applicable rating period his pes planus has consistently been described mild, bilaterally.  Furthermore, there has been no objective evidence of marked deformity (pronation, abduction, etc.) or characteristic callosities due to pes planus.  While the Veteran did report symptoms of pain and swelling, the Board notes such symptoms were apparently not severe enough to support a diagnosis of moderate or severe pes planus on examination.  Moreover, the most recent examination found that the appellant's complaint of pain was out of proportion to hard physical findings.  Still, the Veteran's symptoms of pain have been taken into consideration in his current 10 percent disability rating.  Overall, the Veteran's symptoms more closely approximate that of the 10 percent disability rating and entitlement to an evaluation in excess of 10 percent is not warranted prior to May 14, 2015.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5284 for other injuries of the foot.  Under this Code, a 10 percent rating is warranted for moderate foot injuries, and a 20 percent is warranted for moderately severe foot injuries.  38 C.F.R. § 4.71a.

Here, the symptoms due to bilateral plantar fasciitis with mild pes planus do not rise above the level of moderate foot injuries.  On examination, the Veteran consistently presented no objective showing of painful motion, edema, weakness, or instability.  Rather, his symptoms appeared to primarily consist of subjective complaints of pain and swelling.  As such, the Board finds a 20 percent rating for moderately severe foot injuries is not warranted under Diagnostic Code 5284.

While the Veteran is competent to report any observed symptoms associated with his bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs, the objective examinations are more probative in determining the actual degree of impairment.  Accordingly, the Board assigns a lower probative value to his contentions.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs prior to May 14, 2015, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Other Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  Id.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the schedular rating criteria specifically contemplates the nature and extent of the Veteran's bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs, prior to May 14, 2015, which was primarily productive of pain and swelling.

The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disability.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disability and referral for extraschedular consideration is not warranted.
 
Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs, prior May 14, 2015, is denied.


REMAND

At the May 14, 2015 hearing, the Veteran alleged his symptoms had worsened since his last VA examination in May 2010.  As such, a new VA examination is warranted to assess the current severity of his bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records and associate them with the electronic record.

If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his bilateral plantar fasciitis, pes planus with metatarsus adductus and plantar spurs.  The examiner is requested to review all pertinent records associated with the electronic claims file and examination report should indicate that such records were reviewed.  The examiner must carefully distinguish all pathology caused by plantar fasciitis, pes planus with metatarsus adductus and plantar spurs from any pathology caused by any other diagnosed foot disorder. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


